Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This office action is in response to amendment filed 12/27/2021.
Claims 1-20 are pending. Claims 1 and 11 have been amended.
Election/Restrictions
Applicant's election with traverse of Species I (FIG. 1) and Species B (claims 5, 15) in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden, and all claims require a corresponding special technical feature pertaining to “the metal thin film layer extends into the dam region from the display region …, and the second portion of the anode is disposed at least in the dam region” as recited in claims 1-2 and 11-12.  This is not found persuasive because the identified species lack unity of invention a posteriori as evidenced by the rejection of claims over prior art detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5-13, and 15-20 are drawn to the elected species. While applicant indicates claims 4, 10, 14 and 20 as withdrawn. Examiner disagrees and believe the limitations recited in claims 10 and 20 pertains to the elections made.
Claims 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0190944 A1 (Lee).

    PNG
    media_image1.png
    719
    865
    media_image1.png
    Greyscale

In re claim 1, Lee discloses (e.g. FIG. 2 and 3A-3G) an organic light-emitting diode (OLED) display panel, comprising: 
a base substrate 10, the base substrate 10 comprising a display region (region including E/A, see annotated FIG. 2 above) and a non-display region (see, FIG. 2 annotated above, 
an anode 410 (FIG. 3D, including 32 and 51) disposed on the base substrate 10 and extending into the dam region (see FIG. 2 annotated above) from the display region E/A, the at least one blocking wall 54 disposed on a surface of the anode (including 32 and 51); 
wherein the anode 32,51 comprises a first portion 51 and a second portion 32b, the first portion 51 is an overlapping portion of a first conductive layer 51a, a metal thin film layer 51b+32b, and a second conductive layer 51c which overlap one another (¶ 33), the metal thin film layer 51b+32b extends into the dam region (see FIG. 2 annotated above) from the display region E/A, the second portion 32b is a portion of the metal thin film layer 51b+32b extending beyond the first conductive layer 51a and the second conductive layer 51c in a direction away from the display region E/A, and the second portion 32b of the anode is disposed at least in the dam region (see FIG. 2 annotated above).

In re claim 11, Lee discloses (e.g. FIG. 2 and 3A-3G) an organic light-emitting diode (OLED) display panel, comprising: 
a base substrate 10, the base substrate 10 comprising a display region (region including E/A, see annotated FIG. 2 above) and a non-display region (see, FIG. 2 annotated above, including T/A and AUX/A) surrounding the display region E/A, wherein a dam region (region to the right of 51 as annotated in FIG. 2 above) is disposed in the non-display region (including T/A and AUX/A), and at least one blocking wall 54 is disposed in the dam region; and 
an anode 410 (FIG. 3D, including 32 and 51) disposed on the base substrate 10 and extending into the dam region (see FIG. 2 annotated above) from the display region E/A, the at least one blocking wall 54 disposed on a surface of the anode (including 32 and 51); 


In re claims 2 and 12, Lee discloses (e.g. FIG. 2) wherein the first portion 51 of the anode is disposed at least in the display region E/A.

In re claims 3 and 13, Lee discloses (e.g. see FIG. 2 annotated above) wherein a length of the first portion 51 of the anode in the non-display region is less than or equal to a distance between the display region and the dam region.

In re claims 5 and 15, Lee discloses (e.g. see FIG. 2 annotated above) wherein the first conductive layer 51a of the anode and the second conductive layer 51c of the anode have a same length in the non-display region.

In re claims 6 and 16, Lee discloses (e.g. FIG. 2) wherein the second portion 32b of the anode is disposed in the dam region (see FIG. 2 annotated above), and the first portion 51 of the anode is extended from the display region to the non-display region until contacting the dam region (see FIG. 2 annotated above).



In re claims 8 and 18, Lee discloses (e.g. FIG. 2) wherein the first conductive layer 51a and the second conductive layer 51c are made of at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and zinc aluminum oxide (¶ 33), and the metal thin film layer 51b+32b is made of at least one of aluminum, platinum, palladium, silver, magnesium, gold, nickel, neodymium, iridium, chromium, lithium, calcium, molybdenum, titanium, tungsten, and copper (¶ 33,70).

In re claims 9 and 19, Lee discloses (e.g. FIG. 2) further comprising: a light-emitting layer 52 disposed on the anode 51 and arranged in an array pattern corresponding to a pixel region (pixel region defined by bank 15, ¶ 4 & 36); and a cathode 53 disposed on the light-emitting layer 52.

In re claims 10 and 20, Lee discloses (e.g. FIG. 2) wherein the cathode 53 is extended from the display region E/A toward an edge of the dam region AUX/A at one side thereof closer to the display region E/A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0149156 A1 teaches (FIGs. 1-6) OLED display where reflective anode 141 extend beyond transparent anode layer 142 into region C/A under wall 170

US 20170133620 A1 teaches (FIG. 4) OLED with triple layered electrode structure 210 under wall 230
KR 10-2021-0154414 A teaches (FIG. 4) OLED with triple layered electrode structure 121,150 including 151 in non display area 
US 2019/0123121 A1 teaches (FG. 11) OLED with ITO 913 extending from display area into non display area to form terminal pad 93

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815